 Case 5:20-cv-00059-JPB Document 18 Filed 04/15/20 Page 1 of 7 PageID #: 137




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  WHEELING

MARC PIERRE HALL,

              Plaintiff,

v.                                                      CIVIL ACTION NO. 5:20-CV-59
                                                        (BAILEY)
DIRECTOR HERWITZ, et al.,

              Defendants.

               ORDER ADOPTING REPORT AND RECOMMENDATION

       On this day, the above-styled matter came before this Court for consideration of the

Report and Recommendation of United States Magistrate Judge James P. Mazzone [Doc.

10]. Pursuant to this Court’s Local Rules, this action was referred to Magistrate Judge

Mazzone for submission of a proposed report and recommendation (“R&R”). Magistrate

Judge Mazzone filed his R&R on March 30, 2020, wherein he recommends that this case

be dismissed without prejudice pursuant to 28 U.S.C. § 1915(g) and that plaintiff’s pending

motions [Docs. 2, 5–7] be denied as moot.

       Pursuant to 28 U.S.C. § 636(b)(1)(c), this Court is required to make a de novo

review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140,

150 (1985). In addition, failure to file timely objections constitutes a waiver of de novo

review and the right to appeal this Court’s Order. 28 U.S.C. § 636(b)(1); Snyder v.



                                             1
 Case 5:20-cv-00059-JPB Document 18 Filed 04/15/20 Page 2 of 7 PageID #: 138




Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

94 (4th Cir. 1984).      Plaintiff timely filed his Objection on April 7, 2020 [Doc. 14].1

Accordingly, this Court will review the portions of the R&R to which the plaintiff objects

under a de novo standard of review. The remainder of the R&R will be reviewed for clear

error.

         Magistrate Judge Mazzone recommends that this case be dismissed without

prejudice pursuant to 28 U.S.C. § 1915(g), which states as follows:

         In no event shall a prisoner bring a civil action or appeal a judgment in a civil
         action or proceeding under this section if the prisoner has, on 3 or more prior
         occasions, while incarcerated or detained in any facility, brought an action or
         appeal in a court of the United States that was dismissed on the grounds that
         it is frivolous, malicious, or fails to state a claim upon which relief may be
         granted, unless the prisoner is under imminent danger of serious physical
         injury.

28 U.S.C. § 1915(g). This provision, which provides that prisoners who repeatedly file

meritless lawsuits lose the right to proceed without prepayment of fees and costs, has

become known as the “three strikes” provision. The only exception to this provision is if

“the prisoner is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

         Magistrate Judge Mazzone found that at least three of plaintiff’s prior civil cases

qualify as strikes under this provision and that plaintiff has not made a colorable showing

that this action should proceed under the exception to the three strikes provision.

Specifically, Magistrate Judge Mazzone found that “[r]ather [than] learning from the

dismissal of his other complaints under the 3-strike rule, the plaintiff has simply employed


         1
        Since the R&R was filed, plaintiff has also filed a Motion for Extension of Time to
File Ledger Sheets [Doc. 11] and a Motion Requesting to File Additional Pages of the
Medical Appendix in Support of Objection to Report and Recommendation of Magistrate
Judge [Doc. 15].

                                                2
 Case 5:20-cv-00059-JPB Document 18 Filed 04/15/20 Page 3 of 7 PageID #: 139




boiler plate language without enough facts to state a plausible claim that he is under

imminent danger of serious physical injury.” [Doc. 10 at 3–4]. Thus, Magistrate Judge

Mazzone recommends that plaintiff’s case be dismissed without prejudice pursuant to 28

U.S.C. § 1915(g).

       Plaintiff’s Objection does not dispute Magistrate Judge Mazzone’s determination that

at least three of his prior civil cases qualify as strikes under the three strike provision. In

fact, plaintiff admits that he “is subject to the PLRA’s (3) strike provision” [Doc. 14 at 3].

Instead, plaintiff argues that the three strikes provision denies him his “constitutional right

to access the courts,” [id.], and further argues that he has stated a claim that he is under

imminent danger of serious physical injury, and thus should be exempt from the three

strikes provision.

       Upon consideration of plaintiff’s Objection, this Court finds that the same should be

overruled. First, plaintiff’s Objection begins by discussing the three strikes provision,

arguing for many pages that the three strikes provision denies him “meaningful access to

the courts” and “actually injure[s] [him] under equal protection of law 5th amendment” [Doc.

14 at 2]. Plaintiff also cites many cases in support of these propositions.

       The problem for plaintiff, however, is that the vast majority of the cases he relies on

discussed limitations district courts placed on frequent filers ability to file claims before the

three strikes provision was enacted by Congress in 1996. Thus, most of the cases plaintiff

relies on for support have since been abrogated. For example, plaintiff mainly relies on In

re Green, 669 F.2d 779 (D.C. Cir. 1981), which held that the district court’s order that the

petitioner would be permitted to file claims in the district court only upon payment of all filing



                                                3
 Case 5:20-cv-00059-JPB Document 18 Filed 04/15/20 Page 4 of 7 PageID #: 140




fees, plus a $100 cash deposit as security for costs, violated the statute governing

proceedings in forma pauperis and unduly impaired petitioner’s constitutional right of

access to the courts. However, Green was explicitly abrogated by Hurt v. Social Security

Administration, 544 F.3d 308 (D.C. Cir. 2008), which stated that “[s]ubsequent Supreme

Court cases suggest Green was wrong when it held section 1915(a) prohibited prospective

denials of IFP [in forma pauperis] status,” that “the Supreme Court has regularly issued

blanket prohibitions against granting IFP status for non-criminal petitions from abusive

filers,” and noted that “in 1996, Congress amended 28 U.S.C. § 1915 to prevent prisoners

who have filed three frivolous, malicious or meritless claims from proceeding IFP in future

cases unless they are ‘under imminent danger of serious physical injury.’” 554 F.3d at 310.

       Furthermore, the same arguments plaintiff presents here—that the three strikes

provision violates his constitutional right to access to the courts and violates the equal

protection clause—have been considered and rejected many times before. As the Seventh

Circuit stated in Lewis v. Sullivan, 279 F.3d 526 (7th Cir. 2002):

       Seven courts of appeals have considered constitutional objections to
       § 1915(g). These arguments have been based on the due process right of
       access to the courts, the equal protection clause, the ex post facto clause,
       the first amendment right to petitioner for redress of grievances, and several
       others. None has succeeded. All seven decisions have held that § 1915(g)
       is constitutional. See Abdul–Akbar v. McKelvie, 239 F.3d 307 (3d Cir.
       2001) (en banc); Carson v. Johnson, 112 F.3d 818 (5th Cir. 1997); Wilson
       v. Yaklich, 148 F.3d 596 (6th Cir. 1998); Higgins v. Carpenter, 258 F.3d
       797 (8th Cir. 2001); Rodriguez v. Cook, 169 F.3d 1176 (9th Cir. 1999);
       White v. Colorado, 157 F.3d 1226 (10th Cir. 1998); Rivera v. Allin, 144
       F.3d 719 (11th Cir.1998).

279 F.3d at 528. The Lewis court went on to explain that “there is no constitutional

entitlement to subsidy. . . . Section 1915(g) singles out only a subset of prisoners—those



                                             4
 Case 5:20-cv-00059-JPB Document 18 Filed 04/15/20 Page 5 of 7 PageID #: 141




who have established, by their own conduct, that they are among the abusers of the judicial

system. Requiring persons who have abused the forma pauperis privilege in the past to

pay in the future is a sensible and modest step. . . . [E]veryone allowed to proceed in forma

pauperis owes the fees and must pay when able; the line drawn by § 1915(g) concerns only

the timing of payment. Section 1915(g) does not have a substantive effect. . . . [Section]

1915(g) effects no real limit on access to courts by prisoners who use their options carefully

and responsibly.” Id. at 528–30.

        For these reasons, plaintiff’s constitutional challenges to the three strikes provision

are unavailing. Thus, his objections in this regard are overruled.

        Next, plaintiff objects to Magistrate Judge Mazzone’s finding that “the plaintiff has

simply employed boiler plate language without enough facts to state a plausible claim that

he is under imminent danger of serious physical injury.” [Doc. 10 at 3–4]. Plaintiff argues

that Rule 8 of the Federal Rules of Civil Procedure “imposes a minimal burden on the

plaintiff at the pleading stage,” [Doc. 14 at 6], and that he has met that minimal burden.

Plaintiff states that he has made “specific fact allegations of ongoing serious physical

injuries, or of a pattern of misconduct evidencing the likelihood of imminent serious physical

injury.” [Id. at 7].

        Once again, this Court must disagree with plaintiff. This Court’s review of plaintiff’s

Complaint reveals the same as Magistrate Judge Mazzone’s review. Plaintiff’s Complaint

is, in fact, full of boiler plate language, and lacks enough factual allegations for this Court

to plausibly conclude that plaintiff is under imminent danger of serious physical injury.

        Furthermore, plaintiff’s Objection does nothing to change that fact, as even

considering such plaintiff still fails to demonstrate he should be exempt from the three

                                               5
 Case 5:20-cv-00059-JPB Document 18 Filed 04/15/20 Page 6 of 7 PageID #: 142




strikes provision.   Plaintiff’s Objection merely contends that the “attached medical

excerpted records clearly support[] [the] ‘fact’ that he suffers from” various medical

conditions. [Doc. 14 at 7–8]. Thus, the “specific fact allegations” plaintiff claims he has

made to show that he is in “imminent danger of serious physical injury” are really just a

reference to his medical records. However, these medical records merely show that

plaintiff suffers from, or at least has complained of, various medical conditions, not that

such conditions are deliberately going untreated or being ignored. In fact, the amount of

these medical records, which contain detailed comments from plaintiff’s many medical

consultations, tend to suggest that defendants have been anything but indifferent to

plaintiff’s medical complaints. See [Doc. 15-1 at 1–33]. Thus, plaintiff’s Objection also

contains no facts to suggest that he is in “imminent danger of serious physical injury.”

Accordingly, his objections in this regard are overruled.

       Finally, plaintiff’s Objection ends by listing several cases which plaintiff states are

the “clearly established laws exist[ing] at [the] time of [his] claims.” [Doc. 14 at 8–10].

However, merely listing such cases does nothing to help plaintiff establish he is in

“imminent danger of serious physical injuries,” as they do nothing to cure plaintiff’s lack of

factual allegations. Accordingly, his objections in this regard are overruled.

       Therefore, for the reasons stated above, this Court agrees with Magistrate Judge

Mazzone’s determination that plaintiff is subject to the three strikes provision of 28 U.S.C.

§ 1915(g) and that plaintiff has not made a colorable showing that this action should

proceed under the exception to the three strikes provision, as plaintiff does not provide

enough facts to state a plausible claim that he is under imminent danger of serious physical

injury. Accordingly, this Court hereby ORDERS that plaintiff’s Objection [Doc. 14] is

                                              6
 Case 5:20-cv-00059-JPB Document 18 Filed 04/15/20 Page 7 of 7 PageID #: 143




OVERRULED and that Magistrate Judge Mazzone’s Report and Recommendation [Doc.

10] is hereby ADOPTED. Thus, plaintiff’s Complaint [Doc. 1] is hereby DISMISSED

WITHOUT PREJUDICE pursuant to 28 U.S.C. § 1915(g). In as much as this Court

considered plaintiff’s medical records in reaching this decision, plaintiff’s Motion Requesting

to File Additional Pages of the Medical Appendix in Support of Objection to Report and

Recommendation of Magistrate Judge [Doc. 15] is hereby GRANTED. Plaintiff’s other

pending Motions [Docs. 2, 5, 6, 7, 11] are hereby DENIED AS MOOT.

       The Clerk is DIRECTED to enter judgment in favor of the defendants and to STRIKE

this action from the active docket of this Court. Plaintiff is advised that if he wishes to

pursue the allegations raised in the instant Complaint, he must initiate a new case by filing

a complaint with payment of the $400 filing fee.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to any counsel of record herein

and to mail a copy to the pro se plaintiff.

       DATED: April 15, 2020.




                                              7
